Howell, J.
The claim in this case, as set out in the petition, is for $380, the amount of a promissory note, and six per-cent, interest from the twenty-first February, 1863. Judgment was rendered for the principal and interest as claimed, from ’ which the defendant has appealed.
The appellee suggests that this court can not entertain jurisdiction, as the sum demanded did not, at the date of instituting the Suit, exceed five hundred "dollars.
In a-nswer to this, the defendant contends that as the note, which is made a part of the petition, bears eight instead of six per cent, interest, it must control the description of it in the petition, and fix the amount in dispute, which, at that rate of interest, exceeds five hundred dollars.
The authorities cited by him sustain the position that a written document, on which a suit is based, must govern when there is a variance between it and its description, and that a plaintiff may avail himself of that fact ; but they do not go so far as to compel the court to- give him more than he asks. In this, case the plaintiff has asked for -only six per cent, interest, which, added to the principal, does not make tin; *54■sum demanded, at the institution of the suit, exceed $500. This court is consequently without jurisdiction. See the case of Wolf v. Witherell, just decided, and the authorities there quoted.
It is therefore ordered that the appeal herein bo dismissed, at the costs of the appellant.
Chief Justice Ludeling and Justice Wyly absent.